EXHIBIT 12 - STATEMENT RE: COMPUTATION OF RATIOS Florida Community Banks, Inc. Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2007 2006 2005 (Dollars in thousands) Pretax income $ 17,323 $ 37,760 $ 29,622 Add fixed charges: Interest on deposits 33,381 29,741 13,864 Interest on borrowings 5,009 4,624 3,521 Portion of rental expense representing interest expense 66 62 61 Total fixed charges 38,456 34,427 17,446 Income before fixed charges $ 55,779 $ 72,187 $ 47,068 Pretax income $ 17,323 $ 37,760 $ 29,622 Add fixed charges (excluding interest on deposits): Interest on borrowings 5,009 4,624 3,521 Portion of rental expense representing interest expense 66 62 61 Total fixed charges 5,075 4,686 3,582 Income before fixed charges (excluding interest ondeposits) $ 22,398 $ 42,446 $ 33,204 Ratio of Earnings to Fixed Charges Including interest on deposits 1.45 2.10 2.70 Excluding interest on deposits 4.41 9.06 9.27
